Clinton, J.,
concurring in part and dissenting in part.
I agree with the part of the majority opinion affirming the granting of the summary judgment on the plaintiff's petition. I disagree with the portion of the opinion which reinstates the counterclaim. I do not believe that the counterclaim arises out of the “dealer agreement” or that transaction. If the defendant dealer “sells” himself some seed, he stands in no different position than any of his other customers as far as Pfizer is concerned. It seems to me that the dealer agreement does not contemplate the dealer as a user of the product. The majority opinion asserts its position gratuitously, i.e., without authority. I do likewise.